Citation Nr: 0946153	
Decision Date: 12/04/09    Archive Date: 12/18/09

DOCKET NO.  06-38 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to August 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision of 
the Department of Veterans Affairs Regional Office in Waco, 
Texas.

In his Form 9 substantive appeal, the Veteran requested a 
hearing before the Board.  However, the Veteran withdrew this 
request in a December 2008 statement to the RO; therefore the 
Board will proceed with its appellate consideration.  
38 C.F.R. § 20.704.


FINDINGS OF FACT

1.  In an April 2002 RO decision, entitlement to service 
connection for PTSD was denied.  Following proper 
notification that month, an appeal of the denial of service 
connection was not received within one year of the decision.  

2.  In RO decisions issued in December 2003, February 2005, 
and May 2005, the claim for service connection for PTSD was 
not reopened as new and material evidence was not received.  
Following proper notification of each denial, appeals of the 
denial to reopen the claim were not received within one year 
of any of the decisions.

3.  Evidence of record received since the May 2005 decision 
that pertains to the Veteran's claim for PTSD is new and 
material.

4.  A valid diagnosis of PTSD based upon a verified stressor 
is of record.


CONCLUSIONS OF LAW

1.  New and material evidence to reopen a claim for service 
connection for PTSD has been submitted and the claim is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2009).

2.  Service connection for PTSD is established.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  New and material evidence

The RO denied service connection for PTSD in an April 2002 
rating decision.  The RO gave the Veteran notice of this 
denial, but he did not initiate an appeal.  Therefore, that 
RO rating decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 3.160(d), 20.200, 20.302, 20.1103.

The RO declined to reopen the claim for service connection 
for PTSD in rating decisions issued in December 2003, 
February 2005, and May 2005.  The RO gave the Veteran notice 
of these denials, but he did not initiate an appeal.  
Therefore, those RO rating decisions are final.  38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103.

The Board notes that the new regulations redefine "new and 
material evidence" and clarify the types of assistance the 
VA will provide to a claimant attempting to reopen a 
previously denied claim.  See 66 Fed. Reg. at 45,630 
(codified as amended at 38 C.F.R. §§ 3.156(a), 3.159(c)).  
Those specific provisions are applicable to claims filed on 
or after August 29, 2001.  See 66 Fed. Reg. at 45,620.  The 
RO received the petition to reopen this claim in August 2005.  
Therefore, the amended regulations are to be applied.

The Board notes that although the RO appears to have 
adjudicated the issue of reopening the claim of service 
connection for PTSD in the September 2005 rating decision on 
appeal, the Board has jurisdictional responsibility to 
determine whether a claim previously denied by the RO is 
properly reopened.  See Jackson v. Principi, 265 F.3d 1366 
(Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)).  
Accordingly, the Board must initially determine on its own 
whether there is new and material evidence to reopen the 
claim for service connection for PTSD before proceeding to 
the merits on appeal.  If the Board finds that no such 
evidence has been offered, that is where the analysis must 
end.

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  "New" evidence means 
existing evidence not previously submitted to agency decision 
makers.  "Material" evidence means existing evidence that, 
by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  In 
determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The Board must assess the new and material evidence in the 
context of the other evidence of record and make new factual 
determinations.  See Masors v. Derwinski, 2 Vet. App. 181, 
185 (1992) (quoting Godwin v. Derwinski, 1 Vet. App. 419, 425 
(1991), and Jones v. Derwinski, 1 Vet. App. 210, 215 (1991)).  
A finding of "new and material" evidence does not mean that 
the case will be allowed, just that the case will be reopened 
and new evidence considered in the context of all other 
evidence for a new determination of the issues.  Smith v. 
Derwinski, 1 Vet. App. 178, 179-80 (1991).

The RO denied service connection for PTSD in the April 2002 
rating decision.  Evidence at that time included service 
treatment records (STRs), service personnel records (SPRs), 
post-service VA treatment records, and a private evaluation 
by Dr. "C.".  Following review of the above evidence, the 
RO in April 2002 denied the claim, finding that the Veteran 
had no evidence of any treatment or diagnosis of PTSD.  The 
December 2003 rating decision found that no new and material 
evidence had been submitted to reopen the claim.  The RO 
again found that no new and material evidence was submitted 
in its February 2005 rating decision, the findings from which 
were confirmed and continued in the May 2005 rating decision 
as well as in the September 2005 rating decision on appeal.

Evidence of record since the RO's December 2003 decision 
includes VA and private treatment records and stressor 
statements.  Such reports reflect diagnoses of PTSD and major 
depressive disorder by Dr. "J." in August 2004; and 
diagnoses of major depressive disorder, generalized anxiety 
disorder, PTSD, dyssomnia, and history of alcohol abuse and 
marijuana, by Drs. "G." and "A." of Texas Tech University 
Health Sciences Center in March 2006.

Additionally, the Veteran's statements received subsequent to 
December 2003 are for consideration.  Such statements include 
his submitted stressor statements describing his combat 
experiences while in Vietnam.

Under the requirements stated above for reopening claims, the 
Veteran's treatment records and statements are considered new 
and material evidence.  The claim for service connection for 
PTSD is therefore reopened.

The Board has considered whether adjudicating this claim on a 
de novo basis at this time would prejudice the appellant.  
This issue was addressed by the Court in Sutton v. Brown, 9 
Vet. App. 553 (1996).  In Sutton, the Court stated, in 
pertinent part:

Although the veteran may have argued the 
merits of his claim before the Board, 
reviewed the [independent medical 
opinion], submitted additional evidence 
in rebuttal, and stated that he had 
nothing further to present, the Board was 
nevertheless required under Bernard, to 
ask the veteran if he objected to Board 
adjudication in the first instance.  
[citations omitted].  Alternatively, 
failing to make that inquiry of the 
veteran, the [Board] decision should, 
under Bernard, have explained, as part of 
its statement of reasons or bases, why 
there was no prejudice to the veteran 
from its adjudication of the claim on the 
merits without first remanding the matter 
to the RO. 

Id. at 565.

Under Bernard v. Brown, 4 Vet. App. 384, 393 (1993), the 
Board must determine if the appellant has been given both 
adequate notice of the need to submit evidence or argument 
and to address that question at a hearing, and whether, if 
such notice has not been provided, the appellant has been 
prejudiced thereby. 

In this case, over the years of this claim and others, the 
appellant has been provided with pertinent laws and 
regulations regarding service connection.  He has been given 
the opportunity to review the evidence of record and submit 
arguments in support of his claim.  The appellant's arguments 
have focused squarely on the issue of service connection, not 
whether new and material evidence has been submitted.  
Therefore, the Board can proceed with this claim without 
prejudice to the Veteran. 

2.  Service connection

Establishment of service connection for PTSD 
requires:  (1) medical evidence diagnosing PTSD; (2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and (3) medical evidence of a link between 
current symptomatology and the claimed in-service stressor.  
38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. 
App. 128 (1997).  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f)(1).  See also 38 U.S.C.A. 
§ 1154(b).  

The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C. § 1154(b), requires that a 
veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  The issue of whether any particular set of 
circumstances constitutes engagement in combat with the enemy 
for purposes of section 1154(b) must be resolved on a 
case-by-case basis.  See VAOPGCPREC 12-99 (October 18, 1999).  

If there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  Doran 
v. Brown, 6 Vet. App. 283, 288-89 (1994).  The veteran's 
testimony, by itself, cannot, as a matter of law, establish 
the occurrence of a non-combat stressor.  Dizoglio v. Brown, 
9 Vet. App. 163, 166 (1996).  Moreover, a medical opinion 
diagnosing PTSD does not suffice to verify the occurrence of 
the claimed in-service stressors.  Cohen v. Brown, 10 Vet. 
App. 128, 142 (1997); Moreau v. Brown, 9 Vet. App. 389, 
395-396 (1996).  

"Just because a physician or other health professional 
accepted appellant's description of his Vietnam experiences 
as credible and diagnosed appellant as suffering from PTSD 
does not mean the [Board is] required to grant service 
connection for PTSD."  Wilson v. Derwinski, 2 Vet. App. 614, 
618 (1992).  The Board is not required to accept an 
appellant's uncorroborated account of his active service 
experiences.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993) 
and Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).  

However, the fact that a veteran, who had a noncombatant 
military occupational specialty, was stationed with a unit 
that was present while enemy attacks occurred would strongly 
suggest that he was, in fact, exposed to such attacks.  
Pentecost v. Principi, 16 Vet. App. 124 (2002) (base 
subjected to rocket attacks during time that veteran was 
stationed at the base).  In other words, the veteran's 
presence with the unit at the time such attacks occurred 
corroborates his statement that he experienced such attacks 
personally.  A stressor need not be corroborated in every 
detail.  Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).

Evidence submitted in support of this PTSD claim includes VA 
treatment records through April 2006, private treatment 
records, and stressor statements from the Veteran.  The 
evidence indicates that the Veteran has been clinically 
diagnosed with PTSD as of August 2004, fulfilling the first 
criterion for service connection.

The evidence, including the medals and commendations awarded 
to the Veteran, indicate the award of a Combat Action Ribbon, 
demonstrating that the Veteran was engaged in combat with the 
enemy.  The second requirement for service connection is 
conceded, as the Veteran served in combat.  

The RO based its denial of service connection on the lack of 
a definitive clinical diagnosis of PTSD.  Indeed, there are 
conflicting medical opinions regarding the Veteran's 
psychiatric diagnoses.

In August 2004, the Veteran sought a psychiatric evaluation 
with Dr. J., who diagnosed the Veteran with PTSD and major 
depressive disorder.

In January 2005, the Veteran was afforded a VA psychiatric 
examination.  The VA examiner opined that the Veteran's 
history does not meet the DSM-IV stressor criteria for a 
diagnosis of PTSD.  Instead, the examiner diagnosed the 
Veteran with alcohol abuse in sustained partial remission 
since 2003, marijuana abuse in full sustained remission since 
2003, and mild dysthymic disorder.

In March 2006, the Veteran was given another private 
psychiatric evaluation by Drs. G. and A. of Texas Tech 
University Health Sciences Center, pursuant to an application 
for Social Security disability benefits.  The examiners 
diagnosed chronic PTSD based on flashbacks, hypervigilance, 
disturbed sleep, nightmares, avoidance, increased anxiety, 
and depressive feelings; as well as recurrent moderate major 
depressive disorder without psychotic features; generalized 
anxiety disorder; dyssomnia, not otherwise specified; a 
history of alcohol abuse and marijuana abuse; and an 
unspecified personality disorder.

In October 2006, the Veteran was afforded a second VA 
psychiatric examination.  The VA examiner noted that the 
Veteran "appears to meet the DSM-IV stressor criterion for 
PTSD".  The examiner stated that the Veteran reported 
symptoms of exposure to traumatic events and some symptoms of 
increased arousal such as irritability and some sleep 
disturbance, however symptoms consistent with categories B 
and C had never been established.  The examiner also stated 
that symptoms consistent with category D may more likely be 
interpreted in light of the mood disorder.  The VA examiner 
diagnosed dysthymic disorder, late onset, and alcohol and 
cannabis abuse by prior history.  The examiner opined that, 
given the Veteran's reported signs and symptoms, "it appears 
that his current psychiatric illness is best characterized as 
a mood disorder."
 
Because there is an approximate balance of positive and 
negative evidence, the benefit-of-the-doubt standard applies. 
38 U.S.C.A. § 5107(b).  Reasonable doubt as to the Veteran's 
diagnosis will be resolved in the Veteran's favor.  38 C.F.R. 
§ 4.3.  Accordingly, the appeal is granted.  The extent of 
the PTSD is not before the Board at this time. 

Duty to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  In this case, 
the Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.  


ORDER

Service connection for PTSD is reopened and granted.


____________________________________________
JOHN J. CROWLEY,
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


